                Case 2:18-cv-00107-LGW-BWC Document 9 Filed 04/17/20 Page 1 of 1

                                                                              r'l


                        3fn tlje Mniteb ^tatefi! ©isitritt                          . : ^!V.


                        Jfor t|)e ^outljern Bisitrict of (Seorsta ? '' 38
                                       pirunsitDicfeJBibtsfion        ci^ -
                                                                                      c,\.

              CARLOS ALVAREZ,

                         Petitioner,                        CIVIL ACTION NO.: 2:I8-cv-107


                   V.



              WARDEN EDGE,

                         Respondent.


                                                ORDER


                  After an independent and de novo review of the entire

              record, the Court concurs with the Magistrate Judge's Report and

              Recommendation.     Dkt. No. 8.   Petitioner Carlos Alvarez


              ("Alvarez") did not file Objections to this Report and

              Recommendation.     Accordingly, the Court ADOPTS the Magistrate

              Judge's Report and Recommendation, DISMISSES Alvarez's 28 U.S.C.

              § 2241 Petition, DIRECTS the Clerk of Court to CLOSE this case

              and enter the appropriate judgment of dismissal, and DENIES

              Alvarez in forma pauperis status on appeal.         ^   I

                  SO ORDERED, this |3 day of                                        2020.


                                                   :SA GODBEY WOOD, JUDGE
                                           UNIT^          DISIEICT_COURT
                                           SOUraERN DISTRICT OF GEORGIA




AO 72A
(Rev. 8/82)
